July 29, 2016 THE DREYFUS/LAUREL FUNDS, INC. - Dreyfus BASIC S&P 500 Stock Index Fund Supplement to Summary Prospectus and Prospectus dated March 1, 2016 The following changes will take effect on or about August 31, 2016 The fund's name will change to "Dreyfus Institutional S&P 500 Stock Index Fund," and the fund's existing shares will be redesignated as Class I shares. Notwithstanding any contrary information in the Summary Prospectus or the Prospectus, the fund's minimum initial investment generally will be $1,000. Notwithstanding any contrary information in the Summary Prospectus or the Prospectus, Class I shares of the fund will be offered only to: bank trust departments, trust companies and insurance companies that have entered into agreements with the fund's distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, such as 401(k), 403(b)(7), Keogh, pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, sole proprietorships, non-profit entities, trade or labor unions, or state and local governments ("Retirement Plans") and IRAs set up under Simplified Employee Pension Plans (SEP-IRAs) that have entered into an agreement with the fund's distributor to offer Class I shares to such plans. The term "Retirement Plans" does not include IRAs (including, without limitation, traditional IRAs, Roth IRAs, Coverdell Education Savings Account, IRA "Rollover Accounts", SEP-IRAs, Salary Reduction Simplified Employee Pension Plans (SARSEPs) or Savings Incentive Match Plans for Employees (SIMPLE IRAs)) law firms or attorneys acting as trustees or executors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the fund's distributor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available certain institutional clients of a BNY Mellon investment advisory subsidiary, provided that such clients are approved by Dreyfus certain funds in the Dreyfus Family of Funds and series of BNY Mellon Funds Trust unaffiliated investment companies approved by the fund's distributor 0713STK0816
